DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1, 3-13 and 16 are pending and the subject of this FINAL Office Action.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretation
As to the terms “first length,” “second length,” “third length” and “fourth length,” the Specification provides the following explanations: 
The first length of the polymer film extends along an exterior surface of the second chill roll, between the first gap and the second gap (para 0013).

The second length extends along an exterior surface of the first polishing roll, between the second gap and the third gap (para 0014).

In one embodiment, the first length and the second length are established by selection of the second diameter and a third diameter of the first polishing roll. In one embodiment, the third length and the fourth length are established by selection of a third diameter of the second polishing roll and a fourth diameter of the third polishing roll (para 0018). 

However, the Specification does not provide any additional guidance on how the lengths are determined.  Additionally, the Office is unclear as to how the lengths are established by selection of a diameter of the roll.  Is the length the same as the diameter?  Does the length constitute only half the circumference of the roll?  Are the lengths some multiple of the 
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 11/23/2020 because examples from the specification do not define claim terms and phrases without clear intent to do so, which the specification fails to provide.  Applicants conclusory argue that "one skilled in the art that the lengths being ‘a function of a ... diameter’ simply means the lengths are a mathematical function of the diameter of the respective roll."  In other words, even Applicants fail to provide a clear definition, and instead resort to conclusory statements.  Thus, the metes and bounds of these lengths are interpreted broadly to encompass any lengths.

Claim Rejections - 35 USC § 112 – Maintained-in-Part
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-11 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Unclear Metes and Bounds
how the first length and second length relate to the second and third diameter (see Claim Interpretation above).  For instance, are the lengths the same as the diameters?  Are the lengths the same as half the circumference of the roll (i.e. if one takes the diameter of the roll and divides it in half and takes the circumference of the half)?  Are the lengths some multiple of the diameter?  Absent further clarification and/or amendments from the Applicant, the Office is unable to find appropriate art for the claim because the metes and bounds of the claim is unclear.
As to claim 11, the limitation “wherein the third length and the fourth length are established by a third diameter of the second polishing roll and a fourth diameter of the third polishing roll” is indefinite.  Specifically, it is unclear from Applicant’s claim language and Specification exactly how the third and fourth lengths relate to the third and fourth diameters (see Claim Interpretation above).  For instance, are the lengths the same as the diameters?  Are the lengths the same as half the circumference of the roll (i.e. if one takes the diameter of the roll and divides it in half and takes the circumference of the half)?  Are the lengths some multiple of the diameter?  Absent further clarification and/or amendments from the Applicant, the Office is unable to find appropriate art for the claim because the metes and bounds of the claim is unclear.
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 11/23/2020 because examples from the specification do not define claim terms and phrases without clear intent to 

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NISSEL (US6575726). 
As to claim 1, NISSEL teaches an apparatus comprising: a die 10 for discharging a molten polymer, the die having a discharge direction oriented at a non-zero discharge angle offset from 13 having a first diameter and a second chill roll having a second diameter, the second diameter being greater than the first diameter, and a first gap between the first chill roll and the second chill roll; the non-zero discharge angle of the discharge direction of the die being of a predetermined magnitude to gravity assist delivery of the molten polymer to the first gap (Fig. 4, col. 3 line 59 – col. 4 line 2); the second chill roll being positioned to gravity support the polymer film exiting the first gap along a first length of a first side of the polymer film (Fig. 4, col. 3 line 59 – col. 4 line 2); a first polishing roll positioned downstream of the pair of initial film receiving chill rolls, the first polishing roll engaging and cooling a second length of a second side of the polymer film, the second side being opposite the first side (Fig. 4, annotated below); and the first length being substantially equal to the second length (see Claim Interpretation above for the Office’s interpretation of “first length” and “second length”) (Fig. 4, annotated below).  

    PNG
    media_image1.png
    467
    822
    media_image1.png
    Greyscale


As to claim 3, NISSEL teaches a second polishing roll positioned downstream of the first polishing roll, a third gap between the first polishing roll and the second polishing roll, the second length extending between the second gap and the third gap (Fig. 4, annotated above). 
As to claim 4, NISSEL teaches a third polishing roll positioned downstream of the second polishing roll, a fourth gap between the second polishing roll and the third polishing roll, the first side of the polymer film engaging and extending a third length on the second polishing roll, between the third gap and the fourth gap (Fig. 4, annotated above).
As to claim 5, NISSEL teaches wherein the second side of the polymer film engages and extends a fourth length on the third polishing roll (Fig. 4, annotated above).
As to claim 6, NISSEL teaches wherein the first length, the second length and the third length are substantially equal (Fig. 4, annotated above – diameters of second chill roll, first polishing roll and second polishing roll are all the same; see Claim Interpretation). 
As to claim 7, NISSEL teaches wherein the first length, the second length, the third length and the fourth length are substantially equal (Fig. 4, annotated above – diameters of second chill roll, first polishing roll, second polishing roll and third polishing roll are all the same; see Claim Interpretation).
As to claim 8, NISSEL teaches wherein the first length and the second length are established by positioning of at least one of the first chill roll, the second chill roll and the first polishing roll, relative to one another (Fig. 4, annotated above).
.
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 11/23/2020 because the claim amendments set forth intended uses of the casting apparatus with polymer film which is not required in/on the casting apparatus.  The following amendment is a “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)): “a first length of a first side of the polymer film extending from the first gap to the second gap along an outer circumferential surface of the second chill roll, and the first polishing roll engaging and cooling a second length of a second side of the polymer film, the second side being opposite the first side;  the second length extending from the second gap along an outer circumferential surface of the first polishing roll such that the first length substantially equal to the second length; and the second chill roll positioned to gravity support the polymer film exiting the first gap entirely along the first length.”  The apparatus does not require a polymer film; therefore, use of the apparatus on a polymer film is an intended use of the apparatus that fails to disclose any particular structure of the apparatus to distinguish over the prior art.
	Furthermore, neither “gravity assist” nor “discharge angle . . . to gravity assist delivery of the molten polymer to the first gap” nor “positioned to gravity support the polymer film exiting defined in the claims or specification.  The “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).  “This court has repeatedly ‘cautioned against limiting the claimed invention to preferred embodiments or specific examples in the specification.’” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1327–28 (Fed. Cir. 2002) (quoting cases).  Stated simply, here, the examples are not imported into the claims.  The claims broadly encompass any “assist” amount by gravity (which is anything on earth), any “discharge angle,” and any “position[]” of the “second chill roll.”
	With this in mind, NISSEL in fact teaches the claimed roll configuration as explained in the Non-Final Office Action.  Thus, the rejections are maintained.
	As to new claim 16, this (perpendicular roller planes) is shown in NISSEN (Fig. 4, for example).  

Claim Rejections - 35 USC § 103 - Maintained

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NISSEL (US6575726) in view of MIZUNUMA (US 2006/0260484). 
NISSEL teaches the elements of claims 4-5 as described above.  
NISSEL does not explicitly teach wherein at least two of the second chill roll, the first polishing roll, the second polishing roll and the third polishing roll are aligned along a common plane oriented at a non-zero tilt angle offset from the horizontal reference plane (claim 12); or wherein at least one of the first chill roll and the second chill roll are rotationally mounted on a frame and the frame comprises a system for moving the frame relative to the die (claim 13).
However, MIZUNUMA teaches a sheet forming apparatus comprising a die 100, first roller 11 (first chill roll), second roller 12 (second chill roll), and third roller 13 (first polishing roll), wherein the second roller 12 (second chill roll) is rotationally mounted on a pivot base 14 (frame), with the pivot base connected to a hydraulic cylinder device 25 (system for moving frame relative to die 100) for moving the pivot base (Fig. 1, para 0028-0029, 0037-0038).  MIZUNUMA also teaches wherein the second roller 12 (second chill roll) and third roller 13 (first polishing roll) are aligned along a common plane oriented a non-zero tilt angle Θ offset from the horizontal reference plane (Fig. 1).  Additionally, MIZUNUMA teaches that the pivot base and hydraulic cylinder enables the pivot base to be kept tilted relative to the horizontal plane, changing the angle Θ.  This allows the winding length (contact length) of a sheet around the 
Thus, it would have been prima facie obvious to a skilled artisan at the time of filing to apply a frame and system for moving the frame as taught by MIZUNUMA to the apparatus taught by NISSEL in order to vary the contact length of a sheet around the rollers with a reasonable expectation of success. 
Response to Arguments
The Office is not persuaded of error by Applicants arguments filed 11/23/2020 because the claim amendments set forth intended uses of the casting apparatus with polymer film which is not required in/on the casting apparatus.  The following amendment is a “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)): “a first length of a first side of the polymer film extending from the first gap to the second gap along an outer circumferential surface of the second chill roll, and the first polishing roll engaging and cooling a second length of a second side of the polymer film, the second side being opposite the first side;  the second length extending from the second gap along an outer circumferential surface of the first polishing roll such that the first length substantially equal to the second length; and the second chill roll positioned to gravity support the polymer film exiting the first gap entirely along the first length.”  The apparatus does not require a polymer film; therefore, use of the 
	Furthermore, neither “gravity assist” nor “discharge angle . . . to gravity assist delivery of the molten polymer to the first gap” nor “positioned to gravity support the polymer film exiting the first gap entirely along the first length” is defined in the claims or specification.  The “PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.”  In re Morris, 127 F.3d 1048, 1054 (Fed. Cir. 1997). “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.”  Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875 (Fed. Cir. 2004).  “This court has repeatedly ‘cautioned against limiting the claimed invention to preferred embodiments or specific examples in the specification.’” Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1327–28 (Fed. Cir. 2002) (quoting cases).  Stated simply, here, the examples are not imported into the claims.  The claims broadly encompass any “assist” amount by gravity (which is anything on earth), any “discharge angle,” and any “position[]” of the “second chill roll.”
	With this in mind, NISSEL in fact teaches the claimed roll configuration as explained in the Non-Final Office Action.  Furthermore, Applicants piecemeal attack MIZUNUMA, which 
	As to new claim 16, it is also noted that perpendicular roller planes shown in NISSEN (Fig. 4, for example) were familiar configurations easily optimized based on the application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to 

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743